          Case 1:19-cv-01487-RC Document 18 Filed 03/09/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  HAROLD STANLEY JACKSON,

                 Plaintiff,

          v.                                               Case No. 1:19-cv-01487-RC
  STARBUCKS CORPORATION,
  and JOHN DOE,

                 Defendants.


                          MOTION TO WITHDRAW ATTORNEY

       Pursuant to Local Rule 83.6, Defendant Starbucks Corporation (“Starbucks” or

“Defendant”) files this motion for withdrawal of Olaoluwaposi O. Oshinowo as counsel for

Defendant. Defendant continues to be represented by undersigned counsel. In consequence,

Defendant respectfully moves the Court for an order withdrawing Mr. Oshinowo as counsel. A

proposed order granting the relief sought in this motion is attached.


March 9, 2020                                      Respectfully submitted,

                                                     /s/ Alison N. Davis
                                                   Alison N. Davis (Bar No. 429700)
                                                   LITTLER MENDELSON, P.C.
                                                   815 Connecticut Avenue, NW
                                                   Suite 400
                                                   Washington, DC 20006-4046
                                                   202.842.3400 Telephone
                                                   202.842.0011 Facsimile
                                                   ANDavis@littler.com

                                                   Counsel for Defendant
          Case 1:19-cv-01487-RC Document 18 Filed 03/09/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

I hereby certify that on March 9, 2020, a true and correct copy of the foregoing Motion to Withdraw

Attorney was filed using the court’s CM/ECF system which will send notification to the following:

                                      Timothy R. Clinton
                                      Gregory M. Lipper
                                      CLINTON & PEED
                                      777 6th Street NW, 11th Floor
                                      Washington, DC 20001

                                      Counsel for Plaintiff




                                                      /s/ Alison N. Davis
                                                     Alison N. Davis




                                                2.
